PER CURIAM.
Karen E. Richmond appeals an order denying her motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). To the extent that defendant-appellant Richmond argues for correction of the sentencing guidelines scoresheet, or that she should be re-scored on a different scoresheet, we affirm the order denying relief on authority of Richmond v. State, 867 So.2d 449 (Fla. 3d DCA 2004).
The defendant argues that she is not being awarded the correct amount of gain time under the gain time statute. See generally § 944.275, Fla. Stat. (2003). Under established precedent, the defendant must first exhaust her administrative remedies within the Department of Corrections before seeking judicial review. See Profitt v. State, 789 So.2d 1194, 1196 (Fla. 4th DCA 2001); Harris v. State, 713 So.2d 1106, 1106 (Fla. 4th DCA 1998).
Affirmed.